Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final rejection
Claims 1, 4-8, 11-14, and 17-22 are pending.

Status of Claims 
Applicant’s amendment date 11/05/2020, amending claims 8, and 14. Adding new claim 22. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Amendment
The previously pending rejection to the claims, under 35 USC 101 (Alice), will be maintained. The 101 rejection is updated in light of the amendments. 
The 103 rejection have been withdrawn based on applicant’s amendment to claim 14. Applicant amended claim 14 similar to the other independent claims which are not rejection under 35 USC 103. The closes prior art to the claimed invention are (Treiser et al. US 20130297543-A1, Frazer et al. US 20140222506-A1, High et al. US 20170278053-A1, Astorg et al. US 20140279868-A1). None of the prior art, alone or in combination, teach the claimed invention as recited in claims 1, 8, and 14, wherein the novelty is not in one limitation but rather in the combination of all limitations.   

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Response to Argument under 35 USC 101 (Alice):
Applicants argue: see applicant remarks page 1:
    PNG
    media_image1.png
    769
    730
    media_image1.png
    Greyscale

	The search provides a specific application just as in the Biogen case that is a meaningful limitation. Regarding claims 1, and 14, the limitations “wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed product”. Also, includes a meaningful limitation because the guided segmentation also provides for a specific application of the analysis.  
The examiner respectfully disagrees: 
The instant application is not similar to the case law the applicant listed above. In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception.
	
The claim recites the additional limitation of “a processor”, “a non-transitory computer readable storage medium”, and “a memory” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining 
The user of generic computer component to “a processor”, “a non-transitory computer readable storage medium”, and “a memory” as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Examiner further notes that receiving as input is well known in the art.
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device 
Examiner asserts that a computer implemented method..... “a processor”, “a non-transitory computer readable storage medium”, and “a memory”  as recited in the independent claim are a generic computing element performing generic computing functions.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.

See specification ¶[0019], “one or more computers of a computer system 12 according to an embodiment of the present invention can include a memory 28 having instructions stored in a storage system to perform the steps of FIG. 1.” Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 4-8, 11-14, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 4-8, 11-14, and 17-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised 

Independent Claim 14, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: first: grouping segments of customers into a plurality of groups according to a measure of a similarity between the customers in the segments of customers based on a shopping cart of the customer; and second: measuring a strength of an impact on a plurality of events for a group of the segments of customers by analyzing sales data across a full product set; calculating, for each event, an event-sales correlation on an aggregation of the sales data of each customer group in which the customer groups with a correlation greater than a threshold indicate the strength of the impact; and mapping each event to the plurality of groups that exhibit a strongest strength of the impact to the event, wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products. wherein the grouping uses an event-driven clustering technique in which: static clustering of customers that respond to similar events is initialized by grouping aggregated dollar spending on days close to each event; grouping each event into categories of interest; for each customer, aggregating a spending on each day across all product groups; normalizing a daily spending to a percentage of a total spending; Serial No. 15/282,6373 Docket No. YOR920161304US1YOR.1094 for each of n-event categories, days are flagged that are within a window of some event from the category; for each customer-category pair, a total of customer's normalized spending is computed falling on a flagged day; and an n-vector of customer-category spending for each customer is taken and k- means clustering is performed on this set to group customers, further Claims 1 and 8 further recite performing a search over all combination of the grouped segments to find a subset of the groups that produces a best score for the strength of the impact. 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8 and 14 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing of Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a processor”, “a non-transitory computer readable storage medium”, and “a memory” to perform grouping, measuring, calculating, mapping and outputting steps. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 4-7, 11-13, and 17-22 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8 and 14 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8 and 14 includes various elements that are not directed to the abstract idea. These elements, “a processor”, “a non-transitory computer readable storage medium”, and “a memory” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic 

In addition, [0019] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 

Claims 4-7, 11-13, and 17-22 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8 and 14.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson et al. US 2013/0191195: systems and methods to present process offers. 
Milne US 2007/0203773: method for avoiding or limiting early build due to yield decreases. 
Liang US 2015/0106867:
Martinez et al. US 2016/0063419: inventory optimization tool.
Mathis et al. US 2018/0053199: auto-segmentation. 
Mangipudi et al. US 2016/0171540: dynamic omnichannel relevant content and services targeting in real time.  
Konig et al. US 2017/0316438: customer experience analytics. 
High et al. US 2017/0278053: event-based sales prediction. 
Astrong et al. US 2014/0279868: system and method for generating an informational packet for the purpose of marketing a vehicle to prospective customers. 
Frazer et al. US 2014/0222506: consumer financial behavior model generated based on historical temporal spending data to predict future spending by individuals. 
Treiser US 2013/0297543: tools and methods for determining relationship values. 
Najibi et al. US 2018/0285682: saliency-based object counting and localization. 
SHI et al. US 2016/0275413: Model vector generation for machine learning algorithms. 
Anderson et al. US 2015/0317589: Forecasting system using machine learning and ensemble methods. 
Green et al. US 2015/0032502: systems and methods for sales and inventory management.  
Van Dusen et al. US 2017/0235848
Capistrán, Carlos, and Allan Timmermann. "Forecast combination with entry and exit of experts." Journal of Business & Economic Statistics 27.4 (2009): 428-440. (Year: 2009). (Reference U)
Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. (Year: 2015). (Reference V)
Ali, Özden Gür, et al. Pooling information across SKUs for demand forecasting with data mining. working paper, 2007. (Year: 2007). (Reference W)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/HAMZEH OBAID/Examiner, Art Unit 3623        

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623